Award for death benefits. The employee was working in a refrigerated section of the employer’s plant. His work on the day in question continued longer than usual and when he emerged he was coughing. The evidence sustains the finding that the heart attack from which he died was the result of the work he was doing and the coughing was the result of his exposure to the extreme cold. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan and Russell, JJ., concur; Foster, J., I concur for affirmance on the theory that according to the present trend of compensation decisions an award of compensation is proper in any case where a workman suffers a heart attack while engaged in the course of his employment; Deyo, J., dissents on the ground there is no evidence to establish that the death was caused by an accident within the meaning of the Workmen’s Compensation Law.